DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.

Response to Amendment
The amendment filed 17 August 2022 has been accepted and considered in this office action.  Claims 1, 8, 11, 13, and 16 have been amended and claims 17-19 added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 April 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Consider claim 1, Bocklet teaches a device for authenticating a voice input provided from a user (abstract), the device comprising: 
a microphone configured to receive the voice input (0030-31, receiving utterance using microphone 201); 
a memory configured to store one or more instructions (0018, RAM, ROM); and 
a processor configured to execute the one or more instructions (0018, processor), 
wherein the processor is further configured to execute the one or more instructions to:
 obtain, from the voice input, signal characteristic data representing signal characteristics of the voice input (0032-33, feature extraction of input utterance, i.e. MFCCs);
 apply the obtained signal characteristic data to a first model configured to determine whether an attribute of the voice input corresponds to a voice uttered by a person and a voice output by an apparatus (0034-36, 0020-22 features fed to classifier module, which classifies signal as live or replay); and
 based on the attribute of the voice input corresponding to the voice uttered by the person, apply the voice input to a second learning model to authenticate the voice input (0035, if signal is live, further authentication to identify the user).
Bocklet does not specifically teach applying the obtained signal characteristic data to a first learning model.
In the same field of detecting replay attacks, Khoury teaches applying the obtained signal characteristic data to a first learning model (0045-47, applying features to a Deep Neural Network to determine if voice is a playback spoof or live).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a DNN for classification as taught by Khoury in the system of Bocklet in order to increase accuracy and thus create a more secure authentication (Khoury 0002).
Bocklet and Khoury do not specifically teach obtain context information including at least one of device state information, user's device usage history information, and user schedule information; and 
apply the voice input and the context information to a second learning model to authenticate the voice input.
In the same field of user authentication, Hardt teaches obtain context information including at least one of device state information, user's device usage history information, and user schedule information (col 9 line 65 col 10 line 25, meeting schedules and meeting history for users to be authenticated); and 
apply the voice input and the context information to a second learning model (col 9 lines 5-15, neural network for authentication) to authenticate the voice input (col 9 line 65 col 10 line 25, changing confidence scores for authentication based on meeting schedules and meeting history for users to be authenticated).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use usage history to bias authentication as taught by Hardt in the system of Bocklet and Khoury in order to more accurate authenticate a user.
However the prior art of record does not teach or fairly suggest the limitations of “based on a reliability score of determining that the attribute of the voice input orresponds to the voice uttered by the person, determine whether a user authentication is required; when the user authentication is required, apply the voice input and the context information to a second learning model to authenticate the user; and 2 based on a result of the user authentication, authenticate the voice input” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.  

Claims 8 and 16 require similar limitations as claim 1 and therefore are allowable as well.  

Claims 2-7, 9-14 and 17-19 depend on and further limit claims 1 and 8 and therefore are allowable as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655